DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ufford US20070050271.
Regarding Claim 1, Ufford discloses in fig. 2 and ¶s55,56  an inventory management system comprising: a weight measurer (weight sensor 204 of ¶57)  configured to measure a weight of a shelf on which an item can be placed; and an RF tag (remainder of storage unit 200 except for the load supporting surface 202) configured to transmit a wireless signal including information related to the weight measured by the weight measurer in response to a read request from a wireless device(wireless communication device 220 of ¶62), wherein the RF tag includes a transceiver (reporting component 210/transceiver 212 of ¶62), a storage(memory 228 of fig. 2 and ¶66) configured to store therein the information related to the weight measured by the weight measurer, and a controller configured to cause the transceiver to transmit the wireless signal including the information related to the weight stored in the storage to the wireless device(¶s62, 66).
Ufford fails to disclose RFID tag is configured to generate power by a received electromagnetic wave or magnetic field and transmit the wireless signal to the wireless device by using the generated power. 
However regarding operation power for RFID tags, the can be passive, semi-active and active. In passive operation the RFID tag is configured to generate power by a received electromagnetic wave or magnetic field and transmit the wireless signal to the wireless device by using the generated power; in semi-active operation the RFID tag is configure to generate power from received signals and has an internal power source as well; in active operation the RFID tag is configured to generate power from an 
Regarding Claim 3, Ufford’s disclosures in fig. 2 and ¶s65-67 renders obvious wherein the weight measurer (weight sensor 204) measures a weight of the shelf (load supporting surface 202) regularly or irregularly, the storage (memory 228) stores therein the weight of the shelf measured by the weight measurer regularly or irregularly, together with information related to a measurement time  (date and time information provided by clock 226) of the weight, and the controller causes the transceiver to transmit the wireless signal including the information related to the weight stored in the storage, and the information related to the measurement time in response to a read request from the wireless device (wireless communication device 220).
Regarding Claim 8, Ufford fails to explicitly disclose wherein the weight measurer includes a display capable of displaying information related to items placed on the shelf.
However Ufford contemplates in fig. 3 and ¶s63, 66 a visual display 222 to receive and display information from the various components (include weight sensor) of the storage unit 200. 
 Again in incorporating a display with respect to the weight measurer, the display could either be included in RFID tag or external working cooperation with the RFID tag. With this finite set of solutions, it would have been for one ordinary skill in the art at the effective filling date of the invention incorporate either one of the two solutions as obvious design choice so a present information for viewing. 
Claim 11, Ufford discloses in fig.2 and ¶62 wireless communication device 220 that reads on wherein the wireless device is included in at least one of a handy terminal, a self-running robot, and a shopping cart.
Regarding Claim 12, Ufford fails to disclose wherein the wireless device and the transceiver transmit and receive the wireless signal to and from each other within a communication distance of 1 meter or more.
However Ufford discloses in fig.2 and ¶62 wireless device 220 communicates with transceiver 212 from a distance. 
It would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to configure Ufford for communication distance of 1 meter or more would be an obvious design choice as dictated by particular operational objectives. 
Regarding Claim 13, Ufford fails to disclose wherein the weight measurer and the RF tag are provided in each of the shelves, and the wireless device issues a read request to the RF tag of each of the shelves at a same timing.
However Ufford contemplates in fig.3 and ¶s 70 “one or more readers 102 may be included in the area 304 and in communication range of the storage units 200 in 
the area 304 so that information may be transmitted between the reader(r) 102 
and the storage units 200”
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to configure Ufford for same or different read timing, given the finite set of read timing solutions as obvious choice as dictated by particular operational objectives. 
	Regarding Claim 14, it is analogous to claim 1, thus similarly rejected.
Claim 16, it is analogous to claim 3, thus similarly rejected.

Allowable Subject Matter
Claims 2, 4-7, 9, 15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Overhultz US20060164247 (fig. 8 and ¶40)
	McTigue US8976029 (fig. 1 and col.4:18-36)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685